Citation Nr: 0613367	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  93-03 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for alcohol abuse, 
claimed as secondary to post-traumatic stress disorder 
(PTSD).

2.  Entitlement to a schedular disability rating in excess of 
70 percent for PTSD.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
February 1968.

These matters come to the Board of Veterans' Appeals (Board) 
from an October 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for PTSD, and 
assigned a 30 percent rating, following a temporary total 
rating, effective July 1, 1991.  The veteran perfected an 
appeal of the assigned rating.  The RO subsequently increased 
the rating to 70 percent, effective July 1, 1991, but the 
veteran continues to assert that a higher rating is 
warranted.

In a January 1993 rating decision the RO denied entitlement 
to service connection for alcohol abuse, claimed as secondary 
to PTSD.  The veteran also perfected an appeal of the January 
1993 decision.  

The case has a long and complex appellate history, including 
multiple remands and an appeal to the United States Court of 
Appeals for Veterans Claims (Court).  The Board most recently 
remanded the case in September 2004 for development and re-
adjudication.  That development has been completed to the 
extent possible, and the case returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The veteran's abuse of alcohol is not due to or the 
proximate result of a service-connected disability, including 
PTSD.

2.  PTSD is not manifested by virtual isolation in the 
community; total incapacitating psychoneurotic symptoms; the 
demonstrable inability to obtain or retain employment; or 
total occupational and social impairment.




CONCLUSIONS OF LAW

1.  Alcohol abuse is not secondary to, nor has it been 
aggravated by, a service-connected disability, including 
PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2005).

2.  The criteria for a disability rating in excess of 
70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1990); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Secondary Service Connection for Alcohol Abuse

The veteran contends that, over the years, he used alcohol to 
"self medicate" the symptoms of PTSD.  Although the statute 
prohibits the payment of compensation benefits for alcohol or 
drug abuse based on direct service connection, the statute 
does not prohibit the payment of compensation for alcohol 
abuse if it is secondary to a service-connected disability.  
38 U.S.C.A. § 1110 (West 2002); Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001), motion for review en banc denied, 
268 F.3d 1340 (Fed. Cir. 2001) (en banc).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  The 
regulation has been interpreted by the Court to allow service 
connection for a disorder which is caused by a service-
connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to establish service connection on a secondary 
basis, there must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) 
medical evidence establishing a nexus between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

The veteran's VA treatment records disclose that he was 
hospitalized for alcohol abuse in August 1989, February 1992, 
and July to September 1992.  In addition, a VA psychiatric 
examination in April 1991 resulted in a diagnosis of alcohol 
abuse and probable dependence.  Although some of the 
subsequent VA treatment records show that the alcohol abuse 
was in remission, for the purpose of analysis the Board will 
assume that the veteran continues to abuse alcohol.  
Furthermore, service connection has been granted for PTSD.  
His claim is, therefore, supported by evidence of current 
alcohol abuse, and evidence of a service-connected 
disability.  For the reasons that follow, however, the Board 
finds that the alcohol abuse is not secondary to PTSD.

The evidence indicates that the veteran started reporting 
symptoms that were later linked to PTSD in 1988, for which he 
began receiving treatment, and that he was found to be 
abusing alcohol in 1988.  When initially hospitalized for the 
treatment of alcohol abuse in August 1989, he reported a long 
history of binge drinking, which he related to PTSD symptoms.  
During a December 1992 VA psychiatric examination, however, 
he reported that he "did a good deal of drinking" prior to 
going to Vietnam.  According to the VA treatment records, he 
continued to heavily consume alcohol until at least April 
2003, when an alcohol abuse screening test was positive.  A 
confirmed diagnosis of PTSD was not established until May 
1991.

The RO provided him a VA psychiatric examination in October 
2002 for the expressed purpose of obtaining an opinion on 
whether his alcohol abuse was caused or increased due to 
PTSD.  During the examination he reported that he used 
alcohol to "self medicate" his PTSD symptoms.  He also 
reported that although he started drinking prior to entering 
service, his consumption of alcohol increased after he 
entered active duty.  His drinking in service was followed by 
a long history of alcohol abuse, with multiple citations for 
driving under the influence (DUI).  The examiner conducted a 
psychiatric interview and reviewed the extensive claims file, 
and determined that a causative relationship between PTSD and 
alcohol abuse could not be found.  The examiner noted the 
long history of alcohol use since entering service, and that 
the veteran had been receiving medication and therapy for his 
PTSD symptoms.  The examiner found that the treatment should 
preclude the need to "self medicate" by abusing alcohol.  
The fact that the veteran continued to abuse alcohol for an 
extended period of time after he began receiving treatment 
for PTSD refutes his assertion that he needed to abuse 
alcohol in order to alleviate his PTSD symptoms.  

The veteran underwent an additional VA psychiatric 
examination in May 2005, which was conducted by a different 
examiner than that in October 2002, again for the expressed 
purpose of obtaining an opinion on whether his alcohol abuse 
was related to PTSD.  During the examination he reported that 
he continued to receive treatment for PTSD, including 
psychotherapy and multiple medications.  He stated that he 
had stopped using alcohol in 1997 (which is contradicted by 
his medical records), but that he was being admitted to the 
substance abuse treatment program (SATP) that day because he 
had recently been arrested for the possession of crack 
cocaine.  He stated that he had used crack cocaine for many 
years because he believed that it "helped" him.  He 
reported that on the day of the examination he had not used 
any drug or alcohol.

The examiner noted that it was common for individuals with 
PTSD to abuse alcohol and drugs in an effort to control their 
symptoms.  The examiner also noted that the veteran had 
received treatment for PTSD for many years, including 
multiple medications, and found, therefore, that he had other 
options for alleviating his PTSD symptoms rather than abusing 
alcohol or drugs.

In summary, the evidence indicates that the veteran abused 
alcohol before being sent to Vietnam, and that he had a long 
history of alcohol abuse prior to his symptoms being 
diagnosed as PTSD.  Both VA examiners found, in essence, that 
his alleged "self medication" of PTSD symptoms by abusing 
alcohol was not valid, in that he had other legitimate means 
of controlling his symptoms.  Although he has received 
ongoing psychotherapy and medication since 1988, he continued 
to abuse alcohol until at least April 2003.  None of the 
medical evidence indicates that his alcohol abuse is caused 
or aggravated by PTSD.  The veteran's assertion to that 
effect is not probative because he is not competent to 
provide evidence of the etiology of a psychiatric disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board finds, therefore, that the preponderance of the 
probative evidence shows that alcohol abuse is not secondary 
to PTSD, and that the criteria for a grant of service 
connection are not met.
Evaluation of PTSD

Factual Background

The veteran contends that he is entitled to a 100 percent 
schedular rating for PTSD.  He was awarded a total rating 
based on individual unemployability effective in December 
1997.  The award of a total rating based on unemployability 
included the disability due to degenerative disc disease of 
the lumbar spine.  The evidence indicates that in addition to 
his service-connected disabilities, he suffers from 
peripheral vascular disease, with phlebitis; coronary artery 
disease, status post bypass graft; diabetes mellitus; a 
cerebrovascular accident with left foot drop; hearing loss; 
and obstructive sleep apnea.  He uses a motorized wheelchair 
for mobility.

Although the veteran has been unemployed since 1989, he 
stopped working at that time because he was unable to 
maintain a license to sell firearms in his pawnshop due to 
having been given a psychiatric diagnosis.  At that time his 
psychiatric symptoms were attributed primarily to alcohol 
abuse, although some symptoms of PTSD were then documented.

The veteran was hospitalized from May to June 1991 in an in-
patient PTSD treatment program, for which a temporary total 
disability rating was assigned.  When released from the 
hospital in June 1991 he was found able to return to his pre-
hospitalization activities.

He was again hospitalized for observation and evaluation in 
August 1991 in order to determine the validity of a diagnosis 
of PTSD.  He then reported that his primary problem was 
insomnia.  The medical records indicate, however, that in 
addition to his psychiatric diagnoses, he suffered from 
chronic, severe sleep apnea, low back pain, and 
gastroesophageal reflux disease, all of which significantly 
interfered with his sleep.  His PTSD symptoms included 
nightmares regarding the body bags that he dealt with in 
Vietnam; difficulty in maintaining relationships; depression; 
and fits of anger.  The examining psychiatrists assessed the 
severity of his PTSD symptoms as mild to moderate.

He was again hospitalized for in-patient PTSD treatment from 
December 1991 to February 1992, for which a temporary total 
disability rating was awarded.  His symptoms then included 
frequent, intrusive thoughts regarding his Vietnam 
experiences; frequent nightmares; hypervigilance; 
hyperarousal; anxiety; insomnia; and depression, with 
suicidal ideation.  He was often tearful during a mental 
status examination, but the examination was otherwise normal.  
While hospitalized he reported almost nightly nightmares; 
displayed increased emotional lability with frequent 
tearfulness; and complained of continuous anxiety and 
suicidal ideation.  At the time of discharge the treatment 
team assessed his symptoms as chronic and severe, although he 
denied any suicidal or homicidal ideation at that time.  He 
was ambivalent about returning to employment in the pawn 
shop, and the treatment team found that he was able to return 
to his pre-hospital activities.  At no time did the treatment 
providers find that he was totally socially or occupationally 
impaired.

The VA treatment records documenting his psychiatric 
treatment throughout the remainder of 1992 show that he was 
treated primarily for alcohol abuse, not PTSD.  He entered 
the in-patient SATP in July 1992.  Although he reported that 
he was seeking treatment for PTSD, his psychiatrist found 
that he had come for treatment because in June 1992 he had 
received the third DUI citation in the previous year and a 
half.  Throughout his stay in the VA domiciliary from July to 
September 1992 his treatment providers described his behavior 
as manipulative, in that he repeatedly asked them to document 
occurrences of symptoms he thought were indicative of PTSD 
(he had appealed the rating assigned for PTSD).  He also 
expressed concern about possible jail time for the three 
DUIs, and indicated that he had entered the SATP in order to 
mitigate his sentence.  He was discharged from the 
domiciliary in July 1992 due to an altercation with another 
patient, but that afternoon he reported to the emergency room 
and made suicidal and homicidal threats for the expressed 
purpose of being re-admitted.  Although the treating 
psychiatrist doubted the validity of his complaints, he was 
re-admitted to the SATP.

The original summary documenting the veteran's stay in the 
SATP from July to September 1992 showed the primary diagnosis 
as alcohol abuse.  He filed a complaint with the VA Medical 
Center (MC) and insisted that the diagnosis shown was wrong, 
and should reflect a diagnosis of PTSD.  He also wanted to 
re-write that part of the summary describing a mental status 
examination to reflect what he believed his symptoms, and 
their severity, to be.  The original summary shows, however, 
that his treatment providers found no evidence of depression 
or suicidal ideation during the two-month in-patient stay, 
and that his primary diagnosis was alcohol abuse, not PTSD.

The veteran was hospitalized for in-patient PTSD treatment 
from May to June 1994.  On admission he reported decreased 
sleep, nightmares, avoidance, flashbacks, rage, depressed 
mood, and anxiety.  On mental status examination his speech 
was normal, his affect was full, his mood was "inadequate," 
cognitive functioning was intact, and his thinking was 
logical and goal directed.  He was not delusional, and denied 
hallucinations and homicidal or suicidal ideation.  He was 
discharged from the program after five weeks due to drinking 
while on a weekend pass.

During a July 1995 examination the veteran reported constant 
depression and thoughts about Vietnam.  He avoided crowds and 
did not like discussing his Vietnam experiences.  He also 
reported what the examiner characterized as vague visual 
hallucinations, in that he thought he saw something out of 
the corner of his eye.  He reported having had homicidal and 
suicidal thoughts in the past, but none at that time.  On 
examination he was appropriately dressed and adequately 
groomed.  His speech was pressured and he "fidgeted" 
throughout the interview, but there was no flight of ideas or 
looseness of associations.  His mood was depressed, anxious, 
and irritable, as was his affect.  There was no evidence of 
hallucinations, delusions, or homicidal or suicidal thoughts.  
He was oriented in all spheres, and his memory, judgment, 
abstracting ability, and insight were all good.  The examiner 
did not otherwise provide an assessment of the severity of 
the PTSD symptoms.

The VA treatment records indicate that the veteran received 
ongoing treatment for depression that he described as severe 
beginning in April 1996.  He then reported suicidal ideation 
without plan or intent.  He became tearful when discussing 
his Vietnam experiences.  The records indicate, however, that 
he continued to be active in a veterans' organization.  

He was re-admitted to the VAMC in May 1997 due to depression 
with suicidal thoughts following the death of a long-time 
friend and problems establishing a homeless veterans' 
shelter.  In June 1997 he stated that he was very depressed 
and suicidal, but his treatment provider found that his 
apparent mood and thoughts were incongruent with severe 
depression.  Although the veteran continued to complain of 
depression at discharge, his treatment provider found that 
his mood had improved considerably with medication, based on 
his observable behavior.  He appeared to be very energetic 
and participated in many activities and, in doing so, had a 
normal affect and fairly good mood.  Following discharge he 
continued to report depression, anxiety, nightmares, and 
flashbacks, but his treatment provider found in July 1997 
that his mood and affect had improved.  

In January 1998 his therapist described the severity of his 
psychiatric symptoms by assigning a global assessment of 
functioning (GAF) score of 41.  A GAF score of 41-50 
represents serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  

During a May 1998 VA psychiatric examination he reported 
feeling "terribly nervous" and depressed.  He also reported 
what he characterized as an "hallucination," in that he had 
been watching a television program about Vietnam and could 
then see and smell the dead bodies he had handled at Da Nang.  
He stated that he had dreamed about Vietnam three to seven 
times a week, and thought about Vietnam constantly.  He did 
not like crowds and was startled if someone came up behind 
him, and became upset if he saw an Oriental person or heard a 
helicopter.  He avoided discussing Vietnam with other 
veterans.  He reported remote homicidal or suicidal thoughts, 
but denied any current such thoughts or any attempts to harm 
himself or others.  The mental status examination and 
interview resulted in a GAF score of 60.  A GAF score of 51-
60 is indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), citing the 
Diagnostic and Statistical Manual for Mental Disorders (4th 
ed. 1994) (DSM-IV).  

The VA treatment records reveal that the veteran continued to 
receive medication and psychotherapy for depression and 
anxiety, with GAF scores that ranged from 41 to 45.  He 
continued to reside with his spouse of at least 27 years.  He 
had four children, continued to reside in the community in 
which he grew up, had regular contact with other family 
members and a few friends, and continued to participate in a 
veterans' organization that was establishing a housing 
facility for homeless veterans.

The RO provided the veteran another VA psychiatric 
examination in October 2002, which included a review of his 
extensive claims file.  He then complained of nightmares, 
anger, sadness, and guilt.  He continued to live with his 
wife, with whom he got along well, but had stopped his 
involvement with the homeless veterans' shelter when he had 
heart surgery in 2000.  Since the heart surgery he had very 
little activity, and spent a great deal of time in bed.  He 
attended church occasionally, but had no other outside 
interests.  Although he was confined to a motorized 
wheelchair, he continued to perform all the activities of 
daily living.  In terms of his PTSD symptoms, he reported 
recurring thoughts and nightmares regarding his experiences 
in Vietnam.  He also reported problems with anger, behavioral 
acting out, grief, and sadness.  He was often angry, and had 
a hopeless, helpless feeling.

On mental status examination his speech was clear and 
relevant; his mood was depressed with symptoms of sadness, 
guilt, and anger; his affect was appropriate; and his thought 
processes were logical and goal directed.  He denied 
hallucinations or any other symptoms of a thought disorder.  
He had good insight and understanding of his problems, and 
his memory was adequate.  Regarding any social impairment, 
the examiner found that he was able to interpersonally 
socialize with others, although his anger sometimes caused 
problems.  The examiner found that the veteran's activities 
were restricted due to his physical and psychiatric problems, 
and that he was unemployable.  The examiner did not find, 
however, that he was unemployable due solely to the 
manifestations of PTSD.  The examiner provided a GAF score of 
45.

Because the examiner in October 2002 did not make a finding 
on whether PTSD alone made the veteran unemployable, another 
examination was conducted in July 2003.  The veteran then 
reported that his primary symptom was depression.  He spent 
his time around the house, and had no activities or interests 
outside the home.  He attended his medical appointments and 
visited with family members, and visited his wife at her 
place of employment.

The veteran reported his PTSD symptoms to include insomnia, 
distancing from others, depression, difficulty getting along 
with others, intrusive thoughts, and depression.  The 
examiner found, however, that the veteran's mood was 
euthymic, and that he appeared to have his symptoms under 
control.  On mental status examination his speech was clear 
and relevant, his mood was only mildly depressed with 
symptoms of insomnia and anger, his affect was appropriate, 
and his thought processes were logical and goal directed.  He 
reported having thoughts about Vietnam, but recognized these 
thoughts as memories.  His emotional status was affected by 
chronic pain.  He was oriented in all spheres, was not 
homicidal or suicidal, there was no evidence of a thought 
disorder, and his memory was normal.  Interpersonally, he 
associated with family members and others as appropriate.  
The examiner found that the symptoms of PTSD were not of 
sufficient severity to make the veteran unemployable, and 
provided a GAF score of 45.

VA treatment records from January 2003 to August 2005 reflect 
continuing treatment with GAF scores that generally ranged 
from 41 to 46.  The report of a therapy session in November 
2003 shows a GAF score of 40.  A GAF score of 31-40 is 
indicative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood (e.g., a 
depressed man avoids friends, neglects family, and is unable 
to work).  DSM-IV, page 32.  The veteran's complaints during 
the session, however, pertained primarily to the loss of his 
former therapist, which he compared to the losses he suffered 
in Vietnam, and maltreatment of veterans in general by VA.  
He also reported irritability, anger, intrusive memories, 
anxiety, depression, poor sleep, and nightmares.

The RO provided the veteran an additional VA psychiatric 
examination in May 2005, which included a review of the 
claims file.  The veteran then reported that he continued to 
be bothered by frequent nightmares, intrusive memories, 
irritability, poor concentration, and depression.  He stated 
that he hated himself and the world, and that he had no 
meaningful hobbies and only one friend.  He reported passive 
suicidal ideation, in that he wished an accident would 
happen.  He felt useless much of the time.  He wanted to 
socialize, but did not think that anyone would want to 
socialize with him.  He also reported that he was entering 
the SATP the same day because two months previously he had 
been charged for cocaine possession, which he reported using 
for many years.

On mental status examination he was neatly dressed and 
demonstrated good personal hygiene, and the examiner found 
that he was able to maintain all activities of daily living.  
He was fairly pleasant and cooperative, his mood was 
dysphoric, and his affect was flat.  Thought content and 
processes were within normal limits, there was no evidence of 
delusions or hallucinations, and no inappropriate behavior 
was demonstrated.  He admitted to passive suicidal ideation, 
but denied homicidal ideation.  He was alert and oriented in 
all spheres, there was no evidence of a memory impairment, 
and his speech was normal.  The examiner described the social 
and occupational impairment due to PTSD as moderate to 
severe, and assigned a GAF score of 45.

Analysis

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in October 
1991.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Subsequent to the May 1991 effective date for the grant of 
service connection, the regulations pertaining to the 
evaluation of psychiatric disorders were revised effective 
November 7, 1996.  See Schedule for Rating Disabilities; 
Mental Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 
38 C.F.R. §§ 4.125-4.130 (2005)).  VA's General Counsel has 
held that where a law or regulation changes during the 
pendency of an appeal, the Board must consider whether a 
higher rating is warranted under both the original and 
revised rating criteria.  If application of the revised 
criteria results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002); VAOPGCPREC 3-00.

According to the rating criteria in effect prior to November 
1996, Diagnostic Code 9411 provided a 100 percent rating if 
analysis of the veteran's symptomatology showed that the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; total incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; the demonstrable inability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1990).  These criteria are each independent bases for 
granting a 100% rating.  Johnson v. Brown, 7 Vet. App. 95 
(1994).  

The evidence does not show that the veteran is virtually 
isolated in the community, in that he continues to reside 
with his spouse, interacts appropriately with family members, 
and maintained outside interests until he underwent heart 
surgery.  The evidence does not show that the PTSD causes 
total incapacitation, because although his psychiatric 
symptoms are severe he continues to perform all activities of 
daily living.  In addition, the evidence does not show that 
he has demonstrated the inability to maintain employment due 
solely to PTSD, in that the examiner in July 2003 found, 
based on review of the evidence of record, that the PTSD 
symptoms alone did not render the veteran unemployable.  
Although the VA treatment record in November 2003 reflects a 
GAF score of 40, which is indicative of the veteran being 
unable to work, that was an isolated finding in that the 
remaining records reflect a GAF score of no less than 41.  
The GAF scores of 41-46 represent serious impairment in 
social and occupational functioning, including keeping a job, 
but do not indicate that the veteran is totally 
occupationally impaired.  The Board finds, therefore, that 
the criteria for a 100 percent schedular rating based on the 
original rating criteria have not been met since the claim 
for service connection was initiated.  Fenderson, 12 Vet. 
App. at 126-27.

According to the revised rating criteria, a 100 percent 
disability rating applies if there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

The evidence does not show that the PTSD alone results in 
total occupational and social impairment.  Regarding the 
impairment of occupational functioning, by finding that the 
PTSD symptoms alone did not render the veteran unemployable 
the examiner in July 2003 determined, in essence, that the 
PTSD did not result in total occupational impairment.  In 
addition, the evidence does not show that he is totally 
socially impaired due to PTSD, in that he maintains a 
relationship with his spouse and other family members, and 
engaged in community activities until he had the heart 
surgery.  He has not demonstrated any abnormality in his 
thought processes or communication.  Although he reported an 
hallucination, the examiner referred to that report as vague 
and it was not repeated; therefore it was not persistent.  He 
has had altercations with other individuals when provoked, 
but those altercations do not rise to the level of grossly 
inappropriate behavior.  Although he suffers from severe 
depression, and has reported suicidal ideation, he has never 
expressed the intent to commit suicide or homicide and is 
not, therefore, in persistent danger of hurting himself or 
others.  He has consistently demonstrated the ability to 
maintain the activities of daily living, is consistently 
oriented in all spheres, and his memory is intact.  The Board 
finds, therefore, that the criteria for a 100 percent 
schedular rating based on the revised rating criteria have 
not been met since the effective date for the revised 
criteria.  Fenderson, 12 Vet. App. at 126-27; VAOPGCPREC 3-
00.

In summary, application of both the original and revised 
rating criteria does not result in a higher rating.  The 
Board has determined, therefore, that the preponderance of 
the evidence is against the appeal to establish entitlement 
to a schedular disability rating in excess of 70 percent for 
PTSD.
Development of the Claims

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claims, the RO notified him of the 
information and evidence needed to establish entitlement to 
secondary service connection in April 2003.  The RO notified 
him of the evidence needed to establish entitlement to a 
higher rating in October 2004.  In those notices the RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
Board finds, therefore, that VA has fulfilled its duty to 
inform the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claims.  

Although the notices were sent following the decisions on 
appeal, the delay in issuing the notices was not prejudicial 
to the veteran.  The delay did not affect the essential 
fairness of the adjudication, because the RO re-adjudicated 
the claims, based on all the evidence of record, after the 
notices were sent.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
April 5, 2006).  Because service connection for alcohol abuse 
has been denied, any question as to the appropriate 
disability rating or effective date is moot.  Because 
entitlement to a higher rating for PTSD has been denied, any 
question regarding the effective date is moot.  For these 
reasons there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claims, the RO has obtained his 
service medical records, and the VA and private treatment 
records he identified.  The RO also provided him multiple VA 
psychiatric examinations and obtained medical opinions 
regarding the claimed nexus between PTSD and alcohol abuse.  
He has not indicated the existence of any other evidence that 
is relevant to his appeal, and the Board concludes that all 
relevant data has been obtained for determining the merits of 
his claims.


ORDER

The claim of entitlement to service connection for alcohol 
abuse, claimed as secondary to PTSD, is denied.

The appeal to establish entitlement to a schedular disability 
rating in excess of 70 percent for PTSD is denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


